Citation Nr: 1810351	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-11 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder with memory loss prior to May 9, 2017, and in excess of 50 percent thereafter. 

2.  Entitlement to an initial compensable rating for bilateral pes planus and plantar fasciitis prior to May 9, 2017, and in excess of 30 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for lumbar strain with mild degenerative joint disease (DJD) prior to May 9, 2017, and in excess of 20 percent thereafter.

4.  Entitlement to an initial compensable rating for left knee strain with arthritis prior to May 9, 2017, and in excess of 10 percent thereafter.

5.  Entitlement to a compensable rating for limitation of extension of the left knee prior to May 9, 2017, and in excess of 10 percent thereafter.  

6.  Entitlement to an initial compensable rating for service-connected alopecia, also claimed as seborrheic dermatitis of the scalp.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel


INTRODUCTION

The appellant served on active duty with the United States Marine Corps from November 1989 to November 2009.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which, in pertinent part, granted service connection for generalized anxiety disorder with memory loss and assigned an initial 30 percent rating; granted service connection for bilateral pes planus and plantar fasciitis and assigned an initial noncompensable rating; granted service connection for lumbar strain with mild degenerative joint disease (DJD) and assigned an initial 10 percent rating; granted service connection for a left knee strain with arthritis and assigned an initial noncompensable rating; and granted service connection for alopecia and assigned an initial noncompensable rating.  All awards were effective December 1, 2009, the day following the date of the appellant's separation from active service.  

Although the appellant initially requested to testify before the Board, she withdrew her request in December 2016.  

In February 2017, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  The Board finds that the AOJ substantially complied with the remand order and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).  Neither the appellant nor her representative has argued otherwise.

While the matter was in remand status, in a July 2017 rating decision, the AOJ increased the rating for the appellant's generalized anxiety disorder with memory loss to 50 percent; increased the rating for bilateral pes planus and plantar fasciitis to 30 percent; increased the rating for lumbar strain with mild DJD to 20 percent; increased the rating for left knee strain with arthritis to 10 percent; assigned a separate 10 percent rating for limitation of extension of the left knee.  All ratings were effective May 9, 2017.  Although higher ratings were granted, the issues remain in appellate status as the appellant has not been assigned the maximum schedular rating from the date of the award of service connection, nor has she withdrawn her appeal.  AB v. Brown, 6 Vet.App. 35 (1993).


FINDINGS OF FACT

1.  Prior to January 17, 2016, the appellant's anxiety disorder did not manifest with occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory; impairment of judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

2.  From January 17, 2016, the appellant's anxiety disorder has not manifested with occupational and social impairment with deficiencies in most areas, such as:  work, school, family relations, judgement, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently , appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  

3.  Prior to May 9, 2017, the appellant's bilateral pes planus and plantar fasciitis did not manifest with symptoms such as weight bearing being over or medial to the great toe, inward bowing of the tendo achillis, pain on the manipulation and use of the feet, hallux valgus, metatarsalgia, acquired claw foot (pes cavus), or hammer toe in all toes.

4.  From May 9, 2017, the appellant's bilateral pes planus and plantar fasciitis manifested with characteristic callosities, extreme tenderness of the plantar surfaces of the feet, and pain on use of the feet.  However, it did not manifest with symptoms such as:  marked pronation, marked inward displacement, and severe spasm of the tendo achillis on manipulation (all with no improvement with orthopedic shoes or appliances); bilateral pes cavus with marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity; or actual loss of use of either foot.   

5.  Prior to May 9, 2017, the appellant's lumbar strain with mild DJD manifested with limitation of motion with significant pain and some functional loss.  However, at no time during this period did the appellant exhibit symptoms more nearly approximating forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait, abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or  incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks but less than 4 weeks in a 12 month period. 

6.  From May 9, 2017, the appellant's lumbar strain with mild DJD was manifested by limitation of motion with significant pain and functional loss.  However, at no time during this period did the appellant exhibit symptoms which more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome totaling at least 4 weeks, but no more than 6 weeks, during the past 12 months.

7.  Prior to May 9, 2017, the appellant's left knee strain with arthritis did not manifest with painful movement, any ankylosis, slight recurrent subluxation or lateral instability, dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint, symptomatic removal of semilunar cartilage, flexion limited to 60 degrees, extension limited to 10 degrees, nonunion or malunion of the tibia and fibula, or genu recurvatum.  

8.  From May 9, 2017, the appellant's left knee strain with arthritis and mild DJD has manifested with painful movement in flexion and a limitation of extension to 10 degrees.  However, at no time during this period did the appellant exhibit any ankylosis of the left knee, slight recurrent subluxation or lateral instability, dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint, symptomatic removal of semilunar cartilage, flexion limited to 60 degrees, extension limited to 15 degrees, nonunion or malunion of the tibia and fibula, or genu recurvatum.  

9.  At no time during the period on appeal has the appellant's alopecia and seborrheic dermatitis of the scalp manifested with a loss of all body hair, with symptoms affecting between 20 and 40 percent of the scalp, at least 5 percent but less than 20 percent of the entire body or exposed area affected, or requiring treatment with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for generalized anxiety have not been met prior to January 17, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.130, Diagnostic Code 9400 (2017).  

2.  The criteria for a 50 percent rating, but not greater, for generalized anxiety disorder have been met from January 17, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.118, Diagnostic Code 9400 (2017).  

3.  The criteria for an initial compensable rating for bilateral pes planus and plantar fasciitis prior to May 9, 2017, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

4.  The criteria for a rating in excess of 30 percent for bilateral pes planus and plantar fasciitis from May 9, 2017 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

5.  The criteria for an initial rating in excess of 10 percent for a lumbar strain with mild DJD prior to May 9, 2017, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242 (2017).

6.  The criteria for a rating in excess of 20 percent for a lumbar strain with mild DJD from May 9, 2017, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2017).

7.  The criteria for an initial compensable rating for a left knee strain with arthritis prior to May 9, 2017, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2017).

8.  The criteria for a rating in excess of 10 percent for painful flexion of the left knee with arthritis from May 9, 2017, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2017).

8.  The criteria for a rating in excess of 10 percent for limitation extension of the left knee with arthritis from May 9, 2017, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2017).

9.  The criteria for an initial compensable rating for alopecia with seborrheic dermatitis of the scalp have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.118, Diagnostic Code 7831 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor her representative have raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings, which is based on the veteran's average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body to function under the ordinary conditions of daily life, including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of an initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Limited movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, and interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  Where, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent may be granted for painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Benefit of the Doubt Rule

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


Analysis

General Anxiety Disorder

The appellant's general anxiety disorder is currently rated as 30 percent disabling from the grant of service connection, and 50 percent disabling from May 9, 2017.  

Anxiety disorder is evaluated under 38 C.F.R. § 4.130, DC 9413.  Under this diagnostic code, a 30 percent rating is assigned when there is occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.   

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing effective work and social relationships.  

A 70 percent rating  is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  

A 100 percent evaluation is assigned when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Turning to the evidence of record, the appellant was initially examined for generalized anxiety disorder in June 2010.  At that time, the appellant was administered a Beck Anxiety Index test, which established symptoms of a moderate to severe nature.  The appellant appeared at the examination well-groomed with appropriate attire, with no evidence of psychomotor abnormalities, organized and goal-directed thought processes, no evidence of a thought disorder or impairment in communications, no perceptual disturbances, no paranoid ideation or delusional thinking, no violent ideations.  It was the examiner's assessment that the appellant was capable of maintaining basic hygiene and activities of daily living unassisted.  The examiner noted that the appellant described issues with memory loss dating back to 2001.  The appellant did not endorse any ritualistic behavior, panic attacks, depressed mood, or anxiety.  She did state she experienced difficulty controlling her worry, feelings of restlessness, easy fatigue, difficulty concentrating, feelings of irritability, tension, aches, soreness, and sleep disturbances.  Based on these symptoms, the appellant was found to have a mild to moderate severity of symptoms with an ability to appropriately interact with others and the capability to handle all work responsibilities and family obligations with only a mild to moderate interference.  

In support of her claim, the appellant's treating physician submitted a psychiatric disability benefits questionnaire completed on January 16, 2016.  In evaluating the appellant, the treating physician found that the appellant's psychiatric symptoms were anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, and difficulty adapting to stressful circumstances.  In assessing what impact these symptoms have on the appellant's occupational and social functioning, the examiner found that they caused occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although the appellant was generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

In a letter dated July 24, 2016, the appellant's treating physician detailed a worsening of the appellant's condition over the last six to nine months.  The examiner described symptoms including excessive worry, irritability, frequent feelings of being overwhelmed, flashbacks, nightmares, panic attacks lasting 20 to 30 minutes and occurring 3 to 4 times per week, difficulty with focusing and concentration, memory loss, poor motivation, depressed mood, poor sleep, anhedonia (an inability to feel pleasure), fatigue with poor energy, and an overall feeling of worthlessness and guilt.  These symptoms had all contributed to a decrease in involvement in recreational and social activities, withdrawal and apprehension at work over suboptimal job performance due to an increased difficulty understanding complex commands.  

In support of her claim, the appellant's husband also submitted a statement in October 2016, which described the appellant as having panic attacks over small matters, memory loss, and needing to use medication to fall asleep.  The letter also detailed how the appellant has stepped down from leadership positions in the community due to stress and panic attacks.

The appellant also underwent a VA psychiatric examination in May 2017.  At that time, the appellant presented with symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of both short and long term memory, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances such as work or a work like setting.  

After considering the record in its entirety, and affording the Veteran the benefit of the doubt, the Board finds that the appellant's symptoms more nearly approximated a 30 percent evaluation as of January 17, 2016.  As detailed above, prior to that date, the clinical evidence (including a VA psychiatric examination and an examination report completed by the Veteran's treating physician) described the appellant's symptoms as producing a decrease in her occupational and social functioning.  The initial VA assessment of the appellant is not markedly different from the examination performed by her treating physician on January 16, 2016, except that the appellant had begun experiencing panic attacks.  Given the frequency of those panic attacks as described in the examination report, i.e. less frequent than once a week, the Board finds that her overall level disability is not more than contemplated by the 30 percent rating.  

The Board finds that beginning January 17, 2016, the appellant's symptoms more nearly approximated those described in the rating criteria for a 50 percent rating.  As described by the Veteran's treating physician on July 24, 2016, the Veteran's symptoms had increased in severity over the last six to nine months.  Given the findings of the physician on her January 16, 2016 examination report, the Board dates the onset of the increased symptoms to January 17, 2016.  Those increased symptoms included panic attacks more than once a week, reduced reliability and productivity at work, a flattened affect, difficulty in understanding complex commands, and short- and long-term memory issues.  

While the appellant's most recent examination did find her to have difficulty in adapting to stressful circumstances, which is a symptom listed under the 70 percent rating, the Board finds that a preponderance of the evidence weighs against the assignment of a rating in excess of 50 percent for any period on appeal.  While the appellant has experienced difficulty both in social and occupational settings, her anxiety has not amounted to interference in most areas.  While she does state in her October 2016 brief that she has near-continuous panic attacks, the Board finds this statement contradicted by other statements the appellant has made to her treating physician, including the statement cited to in the brief in support of the proposition, and to VA examiners in May 2017.  Further, her disability has not manifested with symptoms to include violent tendencies, obsessional rituals, or illogical, obscure, or irrelevant speech.  Finally, the record indicates that, overall, the level of impairment produced by her service-connected psychiatric disability has been reduced reliability and productivity.  

Therefore, the Board finds that a preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent for generalized anxiety disorder prior to January 17, 2016.  From January 17, 2016, the record supports the assignment of a 50 percent, but not greater.  

Pes Planus

The appellant's pes planus and plantar fasciitis disabilities are rated as non-compensable from the award of service connection and 30 percent disabling from May 9, 2017.  The appellant contends that her disability is worse than initially rated and deserves a higher rating from May 9, 2017.

The appellant's bilateral pes planus and plantar fasciitis is rated by analogy under DC 5276.  The Board notes that when the particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.

Diagnostic Code 5276 is for acquired flatfoot, or pes planus.  A 10 percent rating is warranted for moderate bilateral symptoms such as the weight bearing line being over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is for severe bilateral symptoms like objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  The maximum 50 percent rating is reserved for pronounced bilateral symptoms like marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement, and severe spasm of the tendo achillis on manipulation, and no improvement with orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276.

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

Other rating criteria applicable to the feet include DC 5280, for hallux valgus, unilateral, which provides a maximum 10 percent rating if operated with resection of metatarsal, or if severe, equivalent to amputation of great toe.  38 C.F.R. § 4.71a, DC 5280.  Alternately, DC 5279 governs ratings for metatarsalgia, and also allows for a 10 percent rating.  38 C.F.R. § 4.71a, DC 5279.

Diagnostic Code 5278 for acquired claw foot (pes cavus) provides a 10 percent rating for bilateral pes cavus with great toe dorsiflexed, some limitation of dorsiflexion at ankle and definite tenderness under metatarsal heads.  A 30 percent rating is warranted for bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 50 percent rating is warranted for bilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity.  38 C.F.R. § 4.71a, DC 5278.

Diagnostic Code 5282 provides rating criteria for hammer toe with a noncompensable evaluation for single toes, and a 10 percent evaluation for all toes, unilateral without claw foot.  38 C.F.R. § 4.71a, DC 5282.  

Diagnostic Code 5284 provides rating criteria for other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284.

VA General Counsel has determined that DC 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, the General Counsel concluded that, depending on the nature of the foot injury, DC 5284 may involve limitation of motion.  VAOPGCPREC 9-98.

Turning to the medical evidence of record, the appellant underwent a VA examination of her feet in March 2010.  At the time it was noted that the appellant was using inserts that alleviated pain associated with her plantar fasciitis and that she had not experienced pain in her feet since the summer of 2009.  At the time of the examination, the appellant did not endorse any symptoms of pain, swelling, stiffness, fatigability, weakness, or lack of endurance, nor did she state she had any limitations on standing or walking.  Upon examination, she had no painful motion, swelling, tenderness, instability, weakness, abnormalities in weight bearing, hammer toes, hallux valgus or rigidus, vascular abnormalities, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, malalignment of the foot, or pronation in either foot.  The only notation the examiner made was that the appellant had problems wearing flip-flops for prolonged periods.  

The appellant was again examined on May 9, 2017.  At that examination it was noted that the appellant no longer uses orthotic inserts.  She endorsed symptoms of pain under the feet and in the center of her foot that flares-up twice a month and causes calluses.  The appellant stated that these flare-ups do not cause her any functional loss.  Upon examination, the appellant was found to have pain when using her feet, but no pain on manipulation of either foot.  She had characteristic callouses on the bottom of her feet, with no indication of swelling.  She had extreme tenderness of the plantar surfaces of both feet.  She had decreased arch support with weight-bearing.  There was no evidence of a marked deformity, pronation, inward bowing or inward displacement and severe spasm of the Achilles tendon of either foot.  There was also no evidence of hammer toe, hallux valgus, hallux rigidis, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.  Further, no other foot injuries were reported.  It was also found that the appellant had arthritis in each foot.  

In assessing the functional impact of her disability, the examiner found that she had pain in both feet from use, but that pain, weakness, fatigability, and incoordination did not significantly limit functional ability during flare-ups or when the foot was used repeatedly over a period of time.  The only restriction the examiner placed on the appellant's functioning was that the appellant avoid prolonged running.  

Considering the evidence of record, the Board finds that a noncompensable rating is appropriate prior to May 9, 2017, and that a 30 percent rating, but no higher, is warranted from May 9, 2017.  In making this determination, the Board has considered all the Diagnostic Codes applicable to the feet.  Prior to May 9, 2017, the only clinical evidence of record demonstrating the appellant's functionality with regards to her feet is the March 2010 examination.  At that time, the appellant did not endorse any symptoms that warranted a compensable rating.  Further, diagnostic testing did not support a finding that the appellant's feet warranted a compensable rating. 

The appellant's examination on May 9, 2017, did uncover evidence that the appellant's condition had worsened.  She endorsed and was found to have symptoms of pain on use and callouses on her feet.  These symptoms support a finding that a 30 percent rating is appropriate.  While she did demonstrate extreme tenderness of the plantar surfaces, she did not exhibit any of the other symptoms contemplated under a 50 percent rating nor does the record indicate that her condition is not improved by orthotic devices.

The Board has considered whether the appellant's condition is worsened by pain, fatigue, weakness or incoordination during flare-ups and after repetitive use over time.  The May 2017 examination found that the appellant suffered no additional functional loss due to these factors.  The Board acknowledges the appellant's pain on use of her feet when walking and finds that such symptoms have been considered in assigning the 30 percent rating assigned from May 9, 2017.  The Board is unable to find any basis in the clinical or lay evidence to support the assignment of a rating in excess of 30 percent, nor has the Veteran pointed to any such evidence.  

Lumbar Strain with DJD

The appellant's lumbar strain with mild DJD is currently rated at 10 percent disabling prior to May 9, 2017, and as 20 percent thereafter.  

The criteria for evaluating disabilities of the spine are contained in 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine.  These criteria are applied to Diagnostic Codes 5235 through 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:  a 10 percent rating is assigned for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for: forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Under Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 .

Turning to the medical evidence of record, the appellant was examined in April 2010 in order to determine the severity of her lumbar disability.  Upon examination, the appellant's range of motion of the thoracolumbar spine was 0-80 degrees of flexion, 0-30 degrees of extension, 0-20 degrees of right lateral flexion, 0-20 degrees of left lateral flexion, 0-30 degrees of right lateral rotation, and 0-30 degrees of left lateral rotation.  Her total range of motion was 210 degrees.  No pain was noted during active range of motion testing and there was no decrease in range of motion after repetitive use.  The appellant was not found to have any ankylosis or curvature issues, and she exhibited a normal gait with no guarding due to muscle spasm, indicating that her disability was unchanged with weight bearing.  The appellant had normal functioning in her lower extremities and there was no evidence found, nor did the appellant claim, any neurological issues or radicular pain.

The appellant stated at the examination that her condition manifested with muscle spasm in her lower back that usually lasted 1 to 2 days at a time and occurred every 2 to 3 weeks.  During those incidents, she experienced pain, decreased motion, stiffness, and weakness.  The appellant suggested these flare-ups occurred after exercise, bending, and lifting and that she treated the symptoms with Motrin, a heating pad, and Bengay.  The appellant stated these flare-ups did limit her ability to do ordinary activity, although she did not say to what degree she was limited.  She did not state that she suffered any incapacitating episodes requiring physician prescribed bed rest.  

The appellant underwent a second examination on May 9, 2017.  At this examination, her active range of motion of the thoracolumbar spine was 0-50 degrees of flexion, 0-10 degrees of extension, 0-15 degrees of right lateral flexion, 0-15 degrees of left lateral flexion, 0-15 degrees of right lateral rotation, and 0-15 degrees of left lateral rotation.  Pain was noted during the appellant's range of motion testing and did account for some of her loss of range of motion.  She was not found to be in pain in weight bearing or nonweight bearing and did not demonstrate any loss of range of motion after repetitive use testing or in passive range of motion testing.  Testing showed no ankylosis.  Further, the appellant had normal functioning in her lower extremities and there was no evidence found, nor did the appellant claim, any neurological issues or radicular pain.  

At the examination, the appellant stated that her condition does include flare-ups where her muscles will spasm and she has trouble standing up if she bends over.  She ends up taking time off work because her medication causes sedation.  She states that her spasms cause her to have to lie down and prevent her from walking.  The appellant did seem to indicate that flare-ups are less frequent due to a change in duties.  The appellant no longer has to do any repeated bending or twisting, as she has been moved to a "computer job."  The appellant did not report any incapacitating episodes treated with bed rest prescribed by a physician.

In assessing the appellant's functionality during flare-ups and after repetitive use over time, the examiner found that the results of the examination were neither medically consistent nor inconsistent with the appellant's statements describing functional loss with repetitive use over time or during flare ups.  The examiner went on to explain that pain, weakness, fatigability, or incoordination may significantly limit functional ability during a flare-up or after repeated use over time.  However, the examiner explained that it was not possible, and would amount to speculation, to express any such limitation in terms of degrees of additional range of motion loss since the appellant was not being examined under those conditions.  

Considering the evidence, while the appellant has reported pain and difficulty in movement as a result of her low back disability, the record does not establish that she exhibits symptoms which would entitle her to an initial rating in excess of 10 percent prior to May 9, 2017, and a rating of 20 percent from May 9, 2017 under the General Rating Formula for Diseases and Injuries of the Spine.  Prior to May 9, 2017, objective testing of the appellant's spinal column did not show forward flexion of less than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour.  From May 9, 2017, objective testing of the appellant's thoracolumbar spine did not show forward flexion less than 30 degrees or favorable ankylosis of the entire thoracolumbar spine.  

With respect to the entire appeal period, the Board has considered the implications of the recent decision in Correia, in which the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  28 Vet. App. 158 (2016).  However, the May 2017 VA examiner specifically addressed Correia considerations in rendering findings that while there was pain in passive range of motion testing but not in weight bearing and non-weight bearing testing, this did not produce any functional loss beyond what was measured in active range of motion testing.  In addition, the Board notes that the 2010 VA examination noted that the appellant had a normal gait, indicating no additional disability in weight bearing.  

The Board has also considered additional limitation of function due to pain, weakness, fatigability, and incoordination during flare ups and after repetitive use over time.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Sharp v. Shulkin, 29 Vet. App. 26 (2017); DeLuca, 8 Vet. App. at 206-07.  Both examinations indicated that the appellant did not suffer from any functional loss after repeated use over time.  This is supported by repetitive use testing which did not show any additional functional loss or loss of range of motion beyond the measures recorded.  

The appellant has, however, indicated that she does have some functional loss during flare-ups of her disability.  At her April 2010 examination, the appellant reported that her pain during flare-ups, which occurred every two to three weeks and lasted one to two days, limited her ability to perform the regular activities of daily living.  However she did not indicate that it caused her to miss any work time at that point, and that her treatment consisted of Motrin, heat, and Bengay.  At her May 2017 examination, she stated that her symptoms during flare-ups were more severe, limiting her ability to walk and forcing her to lie down for three days the prior month.  She also demonstrated objective signs of pain on range of motion testing.

Considerable pain with motion is already contemplated in the appellant's initial rating prior to May 9, 2017 and in her 20 percent rating from May 9, 2017.  In this regard the record is clear that the appellant experiences significant pain during flare-ups, and that she currently experiences pain in range of motion, although range of motion testing does not indicate any additional functional loss due to pain.  However, pain itself does not constitute functional loss.  Rather, the pain must produce functional loss which results in disability which more nearly approximates the next higher rating, which has not been shown.  

The Board finds that the symptoms from the appellant's flare-ups do not approximate the next higher rating.  She has not indicated that she has missed significant time from work due to her flare-ups which only last for a few days at a time.  Further, objective testing has not demonstrated any reduced muscle strength, anatomic deformities, atrophy, or other indicia of disuse.  Given this, the Board finds that the preponderance of the evidence is against the assignment of ratings in excess of that currently assigned.  DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The Board has also considered whether separate ratings are warranted for any associated objective neurologic abnormalities, radicular pain, or other issue related to her thoracolumbar disability.  The record, however, establishes that the appellant does not exhibit any objective neurologic abnormalities, radiating pain, or any other condition associated with her disability for which a separate compensable rating would be warranted.

The Board has also considered whether the appellant is entitled to a rating in excess of 10 percent prior to May 9, 2017, and in excess of 20 percent from May 9, 2017 under the rating criteria for evaluating intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a maximum 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least 4 weeks but less than 5 weeks during the past 12 months, a maximum 40 percent rating is assigned.  

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In this case, the Board finds that these criteria have not been met for any period of the claim.  While the appellant has stated that flare-ups cause her to stay in bed for a few days, she has not stated, and the record does not indicate, that she has ever been prescribed bed rest by a physician as treatment for her disability.  

Therefore, the Board finds that the record supports an initial 10 percent rating, and no higher, prior to May 9, 2017 and a 20 percent rating, and no higher, from May 9, 2017, for the appellant's muscle spasm and DJD of the thoracolumbar spine.  

Left Knee Strain with Arthritis

The appellant's left knee strain with arthritis has been rated as noncompensable prior to May 9, 2017.  Since May 9, 2017, the RO has assigned a 10 percent rating for left knee strain with arthritis under 38 C.F.R § 4.71a, Diagnostic Codes 5010 and 5260, and a separate 10 percent rating for limitation of extension of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

The criteria for evaluating disabilities of the knee are contained in 38 C.F.R. § 4.71a, Diagnostic Code Diagnostic Codes 5256 through 5263.  

Limitation of flexion of the knee is rated as non-compensable if flexion is limited to 60 degrees, as 10 percent where flexion is limited to 45 degrees, as 20 percent where flexion is limited to 30 degrees, and as 30 percent if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee is rated as non-compensable if extension is limited to 5 degrees, as 10 percent if limited to 10 degrees, as 20 percent if limited to 15 degrees, as 30 percent if limited to 20 degrees, as 40 percent if limited to 30 degrees, and as 50 percent if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Other impairments of the knee from recurrent subluxation or lateral instability are rated as 10 percent if the disability is slight, 20 percent if the disability is moderate, and 30 percent if the disability is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A dislocated semilunar cartilage of the knee, with frequent episodes of "locking," pain, and effusion into the joint is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A 10 percent rating is assigned for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Ankylosis of the knee is rated as 30 percent disabling if the joint is in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, 40 percent disabling if in flexion between 10 and 20 degrees, 50 percent disabling if in flexion between 20 and 45 degrees, and 60 percent disabling if in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Nonunion of the tibia and fibula with loose motion and requiring a brace is rated as 40 percent disabling.  Malunion of the tibia and fibula is rated as 30 percent disabling with marked knee or ankle disability, as 20 percent disabling with moderate knee or ankle disability, and as 10 percent disabling with slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Genu recurvatum is rated as 10 percent disabling if acquired by trauma, with objective signs of weakness and insecurity in weight-bearing.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

Turning to the medical evidence of record, the appellant first had an examination of her left knee in March 2010.  At that time, the appellant reported no painful motion in the knee, no pain, instability, stiffness, weakness, incoordination, episodes of locking, episodes of subluxation, episodes of dislocation, or effusion.  The only symptoms she reported were some swelling, once a week for a 30 minute duration caused by walking more than 1.5 hours at a time.  Objective testing found crepitus on manipulation and did not find any abnormalities to the cartilage or bones connected to the knee.  There was no finding of genu recurvatum.  Range of motion testing for the left knee revealed flexion from 0 to 145 degrees with normal extension and no ankylosis.  Range of motion testing in the right knee revealed flexion from 0 to 125 degrees with normal knee extension and no ankylosis.  Repetitive use testing showed no decrease in range of motion in either knee.  X-ray results revealed minimal early degenerative osteoarthritis in the left knee.  

The appellant was also examined on May 9, 2017.  At that time, she reported symptoms of feeling like her knee was giving out and that going up stairs was painful.  She stated that as a result of her knee, she does not run anymore.  Range of motion testing for the left knee revealed flexion from 10 to 95 degrees and extension from 95 to 10 degrees with pain.  Range of motion testing in the right knee revealed flexion from 10 to 100 degrees and extension from 100 to 10 degrees with pain.  There was no additional range of motion loss due to repetitive use testing.  Passive range of motion testing did not produce different results.  Pain was noted on weight bearing and in non-weight bearing.  No ankylosis was noted.  The appellant was noted to have no reduced muscle strength or any muscle atrophy.  No objective instability was found and there was no evidence of any meniscus abnormalities in either the right or left knee.  The examiner stated that the appellant should limit her activities by avoiding running, prolonged stairclimbing, and repeated squatting.  

Considering the evidence, while the appellant has reported painful motion as a result of her left knee disability since May 9, 2017, the record does not establish that she has exhibited symptoms which would entitle her to an initial compensable rating prior to May 9, 2017, and a rating in excess of 10 percent for limitation of extension and a rating in excess of 10 percent for painful flexion from May 9, 2017.  

Prior to May 9, 2017, objective testing of the appellant's left knee did not show any limitation of range of motion of the left knee, and in fact showed normal range of motion.  See 38 C.F.R. § 4.71, Plate II (listing normal range of motion in the knee as 0-140 degrees in flexion and 140-0 degrees in extension).  Objective testing did not indicate, and the appellant did not endorse, any symptoms such as ankylosis, instability, cartilage damage, malunion or nonunion of the tibia, genu recurvatum, or even painful motion prior to May 9, 2017.  

In that regard, the Board has considered that with any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by x-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In this case, however, as described above, although x-ray results revealed minimal early degenerative osteoarthritis in the left knee prior to May 9, 2017, there was no evidence of pain or painful motion to support the assignment of an initial compensable rating.  

From May 9, 2017, however, objective testing of the appellant's left knee reflected pain in the entire range of motion with extension limited to 10 degrees.  Objective testing has not demonstrated that the appellant has extension limited to 15 degrees or symptoms which more nearly approximate extension limited to 15 degrees, results that would allow for a rating in excess of 10 percent from May 9, 2017.  X-ray findings have also not established the appellant has arthritis in any two major joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Therefore, the Board finds that a rating of 10 percent, and no higher, for limitation of extension is appropriate under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Further, the Board finds that a rating of 10 percent, and no higher, is appropriate for painful flexion of the joint under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5260.  As set forth above, flexion has been demonstrated to no more than 95 degrees, indicating that the criteria for a compensable rating have not been met.  The RO appears to have assigned a 10 percent rating based on the X-ray findings of arthritis and painful flexion and the Board will not disturb that finding.  

The Board has considered additional limitation of function due to pain on range of motion, after repeated use over time, and during flare ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Sharp v. Shulkin, 29 Vet. App. 26 (2017); DeLuca, 8 Vet. App. at 206-07.  In this regard the record from May 9, 2017 is clear that the appellant experiences significant pain in her left knee in motion.  However, pain itself does not constitute functional loss.  Rather, the pain must produce functional loss which results in a disability which more nearly approximates the next higher rating, which, as described above, has not been shown.  

While the appellant endorsed flare-ups of her condition at her March 2010 examination, she stated that it did not affect her range of motion or cause any other functional impairment beyond needing to ice her knee occasionally.  In addition, objective examination revealed no other indicia of disuse.  Therefore, the Board finds that the preponderance of the evidence weighs against the assigning of any rating prior to May 9, 2017 due to pain, weakness, fatigue, or incoordination during flare-ups or after repeated use over time.  

At her May 2017 examination, the appellant endorsed feelings of pain, weakness, fatigue and incoordination after repeated use over time and during flare-ups, which occurred after climbing stairs and walking.  After reviewing the record, the Board concludes that the objective evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of those assigned herein based on symptoms experienced during repeated use over time and flare-ups.  The Board has considered the appellant's reported symptoms but notes that the results of repetitive use testing showed no additional loss of range of motion.  Further testing revealed no muscle atrophy or other indicia of disuse.  The appellant stated her only functional loss was that she was no longer able to run.  The examiner expanded on this and said the appellant should avoid prolonged stair climbing and squatting repeatedly.  Considering all this, the Board concludes that the evidence does not reflect that the appellant's pain on use and her pain, weakness, fatigue, and incoordination after repeated use over time and during flare-ups is the functional equivalent of the symptoms required for the assignment of ratings in excess of those assigned.  

The Board has also considered whether a rating is appropriate under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Prior to May 9, 2017, there is no lay or clinical evidence of additional disability due to instability or subluxation.  The Board acknowledges the appellant's statements at her May 2017 examination that she feels as if her knee gives out on her.  Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, objective testing did not reveal any instability or subluxation in her left knee.  While the appellant is competent to describe symptoms she has experienced, the Board affords the results of objective testing more probative weight as to the clinical presence of instability necessary to support the assignment of a separate compensable rating under Diagnostic Code 5257.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Therefore the Board finds that no rating can be assigned, for any period under appeal, for instability or subluxation under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board has also considered ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263.  At no time during the period on appeal has objective testing demonstrated, or the appellant endorsed, any symptoms of ankylosis, cartilage abnormalities, nonunion or malunion of the tibia and fibula, or genu recurvatum.  Therefore the Board finds that no rating can be assigned under any of these diagnostic codes.  


Skin Conditions

The appellant's alopecia with seborrheic dermatitis of the scalp is currently rated as noncompensable for the entire period on appeal.  

The criteria for evaluating conditions of the skin are contained in 38 C.F.R. § 4.118.  Alopecia is rated under Diagnostic Codes 7830 and 7831.  

Scarring alopecia has a noncompensable rating when it affects less than 20 percent of the scalp, a 10 percent rating when it affects between 20 and 40 percent of the scalp, and a 20 percent rating when it affects more than 40 percent of the scalp.  Alopecia areata has a noncompensable rating when it manifests with a loss of hair limited to the scalp and face and a 10 percent rating when it manifests with a loss of all body hair.  

The appellant's rating also contemplates symptoms of seborrheic dermatitis of the scalp.  Dermatitis and eczema are rated under Diagnostic Code 7806.  

A noncompensable rating is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy has been required during the past 12-month period.  

A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  

A 30 percent rating is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas are affected, or with systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

A maximum 60 percent rating is assigned when more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or with constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  

Turning to the medical evidence of record, the appellant had a dermatological examination in March 2010.  The appellant was found to have alopecia and seborrheic dermatitis, both with an onset in 1992.  The appellant's alopecia manifested with hair loss on the scalp of more than 5 percent but less than 20 percent, and less than 5 percent of the total body.  It also manifested with a small number of patchy areas of dyschromia on the facial skin amounting to less than 5 percent of the total area.  Her seborrheic dermatitis manifested with less than 5 percent of the exposed area affected and less than 5 percent of the total body affected.  The appellant had used a topical cream to treat the condition in the previous 12 months.  However, the cream used was not a corticosteroid or immunosuppressive drug.  

The appellant was also examined for skin conditions in May 2017.  Upon examination, she was found to have hair loss in a 12x3 centimeter area on the back of her neck.  There was also some hair loss on the front of her scalp.  The appellant stated that she was not under any treatment for the condition.  The total amount of hair loss was less than 5 percent.  As of the time of the examination, the appellant had not been treated with any medication for her skin in the previous 12 months.  At the time of the examination, the appellant was not noted to be experiencing any other symptoms associated with any other dermatological conditions.  

After a review of the record, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for any period on appeal.  Objective testing has not demonstrated the appellant to have scarring alopecia affecting between 20 and 40 percent of the scalp, or loss of all body hair.  Further, it has not revealed the appellant to have seborrheic dermatitis over at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed area affected.  Further, she has not been treated with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Absent compensable symptomatology for either alopecia or dermatitis, consideration of separate compensable ratings is not warranted.  

The appellant has not raised any other issues with respect to these claims, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder with memory loss prior to January 17, 2016, is denied.

Entitlement to a 50 percent rating, but no higher, for generalized anxiety disorder with memory loss from January 17, 2016, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable rating prior to May 9, 2017, and in excess of 30 percent thereafter for bilateral pes planus and plantar fasciitis is denied.

Entitlement to an initial rating in excess of 10 percent prior to May 9, 2017, and in excess of 20 percent thereafter for a lumbar strain with mild degenerative joint disease is denied.

Entitlement to an initial compensable rating for left knee strain with arthritis prior to May 9, 2017, and in excess of 10 percent thereafter is denied.

Entitlement to a compensable rating for limitation of extension of the left knee prior to May 9, 2017, and in excess of 10 percent thereafter is denied.  

Entitlement to an initial compensable rating for service-connected alopecia and seborrheic dermatitis of the scalp is denied.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


